Citation Nr: 0804601	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected residuals of a right ankle fracture. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967, November 1968 to February 1970, and March 1970 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

The Board notes that, during the pendency of the appeal, 
service connection for a low back condition as secondary to 
the service-connected residuals of a right ankle fracture was 
granted by a May 2007 Decision Review Officer (DRO) decision 
with an initial 40 percent disability rating assigned 
effective on March 15, 2004, the date of the veteran's claim.  

Therefore, the issue of service connection for a low back 
condition secondary to the service-connected residuals of a 
right ankle fracture is no longer before the Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected residuals of a right 
ankle fracture is not shown to be manifested by ankylosis or 
malunion of the tibia or fibula.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a right ankle 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5262, 5270, 5271 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the December 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

The Board notes that the veteran was not sent a letter 
regarding the effective date that may be assigned; however, 
the Board finds that there is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating since the Board is denying the 
veteran's claim for an increased rating and there was a 
September 2005 Board decision that denied an earlier 
effective date for the 20 percent disability rating for his 
service-connected residuals of a right ankle fracture. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.   The veteran was 
afforded VA examinations in November 2004 and October 2006.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of residuals of right 
ankle fracture.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The service-connected residuals of a right ankle fracture 
have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Diagnostic Code 5271 provides ratings based on 
limitation of extension of the ankle.  Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  

The Board notes that 38 C.F.R. § 4.71a including Diagnostic 
Code 5270 and Diagnostic Code 5262 also deal with the ankle.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight ankle disability is rated 10 percent disabling; 
malunion of the tibia and fibula with moderate ankle 
disability is rated 20 percent disabling; and malunion of the 
tibia and fibula with marked ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  

The Board notes that normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the November 2004 VA examination, the veteran's range of 
motion for his right ankle was 25 degrees of plantar flexion 
and 50 degrees of dorsal extension.  There was no lateral or 
medial instability.  The X-ray studies revealed bony 
hypertrophic crowding, medially and laterally on both sides.  

The veteran had an October 2006 VA examination that found his 
range of motion for plantar flexion was 25 degrees and dorsal 
extension to 10 degrees.  There was no lateral instability.  
The VA examiner stated that the veteran's posttraumatic 
arthritis of the right ankle had somewhat increased in 
severity.  

The pertinent diagnoses included those of status post 
fracture of the lateral malleolus of the right ankle and 
posttraumatic arthritis of the right ankle with lateral 
malleolar bony hypertrophy and crowding.  

After careful review of the evidence, the Board notes that 
the veteran is already receiving the maximum disability 
rating under Diagnostic Code 5271.  The Board finds that his 
service-connected residuals of a right ankle fracture do not 
warrant a 30 percent rating under Diagnostic Code 5270 since 
there is no evidence of ankylosis of the ankle.  

In addition, the veteran does not warrant a 30 percent rating 
under Diagnostic Code 5262 since he does not have malunion of 
the tibia or fibula productive of marked ankle disability.  

The VA treatment notes revealed that the veteran had weakness 
and pain; however, the pain appears to be attributable to his 
service-connected chronic low back strain and degenerative 
joint and disc disease.  

The Board finds that the currently assigned 20 percent 
disability rating criteria already contemplates pain on 
limitation of motion and therefore does not warrant an 
additional rating under DeLuca.   

Based on this record, the Board finds that an increased 
rating in excess of 20 percent for the service-connected 
residuals of a right ankle fracture is not warranted in this 
case.  



ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a right ankle fracture is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


